Citation Nr: 0122317	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  96-46 310	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of keratitis of the right eye.

2.  Entitlement to service connection for a right eye 
disorder other than the residuals of keratitis of the right 
eye.

3.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran retired in September 1987 after more than 24 
years of active service.  Appeals as to the denials of the 
claims listed on the cover page were previously presented to 
the Board of Veterans' Appeals (Board), which remanded the 
matters to the Department of Veterans Affairs (VA) Regional 
Office (RO) in May 1998 for further development.  The case 
was returned to the Board in August 2001.  Unfortunately, it 
was then learned, the veteran died on July [redacted], 2001.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty for more 
than 24 years, retiring in September 1987.

2.  On August 24, 2001, the Board was notified by the 
Albuquerque, New Mexico VA RO that the veteran died on July 
[redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the instant claims.  
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeals.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
appeals have become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).

In reaching this determination, the Board intimates no 
opinions as to the merits of the appeals or of any derivative 
claim or claims brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2001).


ORDER

The appeals concerning the matters of an evaluation in excess 
of 10 percent for the residuals of keratitis of the right 
eye, service connection for a right eye disorder other than 
the residuals of keratitis of the right eye, and service 
connection for a left eye disorder are dismissed.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


